In a proceeding pursuant to Family Court Act article 4 to recover arrears of child support and spousal maintenance, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Trainor, J.), entered September 8, 2000, as sustained the mother’s objections to that part of an order of the same court (Raimondi, H.E.), entered June 27, 2000, which, after a hearing, denied and dismissed that branch of the petition which was to recover a money judgment for retroactive child support and spousal maintenance.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the record supports the Family Court’s determination that he did not show good cause for his failure to seek modification of the 1994 support order until he sought to vacate it in August 1999. The appellant’s duty to pay spousal maintenance pursuant to the support order, which was unallocated between child support and maintenance, continued until the parties’ divorce. Therefore, the Family Court properly directed the entry of a money judgment for the retroactive support due pursuant to the order until the date of the divorce.
The appellant’s remaining contentions are without merit. Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.